DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 16 November 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and examined.

Drawings
The drawings are objected to because the actual figures are faint and not clear black-and-white lines as required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections/Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner may not address each instance of repeat issues for brevity.  

Claim 1: A lifting rig for moving heavy objects on rooftops comprising: 
a framework supported by a plurality of sets of wheel assemblies; the framework has a pair of longitudinal truss assemblies wherein each truss assembly (objected to as lacking antecedent basis; e.g., “each said truss assembly” or “each of the truss assemblies”) sits on top of the sets of wheel assemblies (indefinite as written as it appears that each truss assembly sits on top of all of the wheel assemblies); each of the two truss assemblies has a mast member extending upwardly to a cross beam which thus connects both truss members (indefinite as lacking antecedent basis and is unclear if this references “truss assemblies” or the “mast member”); each mast member (lacks antecedent basis) extends telescopically from an anchor post which itself (objected to as pronouns should not be used in place of the actual claim limitation) extends perpendicularly from a truss member forming part of the truss assembly; from the cross beam hangs at least one chain block for raising and lowering a load,; (objected to and suggested the “,” be deleted) the chain block (indefinite as “at least one” chain block is initially claimed which can be more than one) is hooked onto a means for hooking straddling over the cross beam.  

Claim 2: The lifting rig of claim 1 wherein the longitudinal truss member is exdendible (objected to as “extendible” is believed to be the intended work) by way of extension members (indefinite as to how the extension members interrelate with the truss member to achieve the claimed effect).  

Claim 4: The lifting rig of claim 1 wherein a load (indefinite as this limitation has already been claimed, so it is unclear if this is the same or different load previously claimed) is raised by the chain block (indefinite as “at least one” chain block is initially claimed) equipped with cables and means for temporary attachment to the load.  

Claim 5: The lifting rig of claim 1 wherein the anchor post (indefinite as more than one post is present) is further stabilized by way of struts forming part of the truss member (indefinite as to which truss member is being claimed; the claim does not end in a period as required)  

Claim 6: The lifting rig of claim 1 wherein the wheel assemblies can be removed from a wheel assembly socket and reconnected to another wheel assembly socket (indefinite as written whether this is the same type or different type of socket).  

Claim 7: The lifting rig of claim 1 wherein the wheel assemblies have a stub member into which is inserted a shaft so that the wheel (indefinite as written as more than one wheel is claimed) can be manually pivoted, by an operator so as to point in a given direction for steering purposes.  

Claim 8: The lifting rig of claim 1 wherein parts (indefinite as to the metes and bounds of what constitutes “parts”) are configured to be disassemblable and reassemblable to facilitate transportation and set up on site.  

Claim 9: The lifting rig of claim 1 capable of being moved onto a higher surface by a method of use consisting in the steps of: 
a) ensuring that all the wheel assemblies have been extended upwardly so as to prepare for the rig to be moved to a higher surface; 
b) removing one pair of the plurality of pairs of wheel assemblies from their respective wheel assemblies sockets while the remaining wheel assemblies support the rig which is moved towards the higher surface so that a first pair of wheel assemblies sockets is positioned over the higher surface; 
c) the first set (indefinite as lacking antecedent basis and which set of wheel assemblies constitute a “first set”) of wheel assemblies has its (objected to as pronouns should not be used in place of the actual limitation) height adjusted so as to be fitted according to the higher surface and fitted onto a new set of wheel assemblies sockets; a second set of wheel assemblies is removed from their respective wheel assemblies sockets and the sequence is repeated until the entire rig is relocated on the higher surface; 
d) all the wheel assemblies are raised when there is a need to move the rig to yet a higher surface (indefinite as to the metes and bounds of what constitutes “need” as this is a relative term of art).

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claim is directed to two classes of statutory subject matter.  The preamble is directed to “the lifting rig of claim 1” and “a method of use” which is not permitted under this heading as written.  The examiner will interpret the claim language as best understood.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (U.S. Patent 3,831,791) in view of Pilgrim (U.S. Publication 2014/0140795). 
Below is a substantial reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 1: Gonzales discloses a lifting rig for moving heavy objects on rooftops (functional language fully capable of being met by the prior art) comprising: 
a framework (see Fig. 1: generally) supported by a plurality of sets of wheel assemblies (18); the framework has a pair of longitudinal truss assemblies (16, 22, a first member 26 and equivalent members on the opposing assembly) wherein each truss assembly sits on top of the sets of wheel assemblies (via 16); each of the two truss assemblies has a mast member (44) extending upwardly to a cross beam (20) which thus connects both truss members (as shown); each mast member extends telescopically from an anchor post (46: see Col. 3, lines 15-22) which itself extends perpendicularly from a truss member (perpendicular to 16) forming part of the truss assembly (as shown).
While Gonzales teaches a lifting mechanism, it does not teach the specifics of the chain block.  Pilgrim teaches a similar lifting system that includes a chain block (401; see paragraph [0015]) that is attached from the cross beam (301) hangs at least one chain block for raising and lowering a load,; (as shown) the chain block is hooked onto a means for hooking straddling over the cross beam (as best understood, 110 and 302 straddle the cross beam 301 which meets the claimed function.)  It would have been obvious at the time of filing to a person having ordinary skill in the art to use a chain block as an art recognized equivalent to the lifting system in Gonzales (see Pilgrim: paragraph [0015]) and would perform equally as well based on the desired loads and objects being lifted.  Further, to have the lift located as claimed would have been obvious at the time of filing to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.).  One having ordinary skill in the art would have the lifting mechanism located as desired based on the desired point of lifting objects.

Claim 2: the obvious modification of the prior art provides the lifting rig of claim 1 wherein the longitudinal truss member is extendible by way of extension members (Gonzales: via 22).  

Claim 4: the obvious modification of the prior art provides the lifting rig of claim 1 wherein a load is raised by the chain block equipped with cables and means for temporary attachment to the load (e.g., a hook or strap or clamp).  

Claim 5: the obvious modification of the prior art provides the lifting rig of claim 1 wherein the anchor post is further stabilized by way of struts forming part of the truss member (a second member 26)  
  
Claim 8: the obvious modification of the prior art provides the lifting rig of claim 1 wherein parts are configured to be disassemblable and reassemblable to facilitate transportation and set up on site.  As best understood, the system can be disassembled and reassembled as shown, which meets the claimed limitation).  

Claim 9: the obvious modification of the prior art provides the lifting rig of claim 1 capable of being moved onto a higher surface by a method of use consisting in the steps of: 
a) ensuring that all the wheel assemblies have been extended upwardly so as to prepare for the rig to be moved to a higher surface; 
b) removing one pair of the plurality of pairs of wheel assemblies from their respective wheel assemblies sockets while the remaining wheel assemblies support the rig which is moved towards the higher surface so that a first pair of wheel assemblies sockets is positioned over the higher surface; 
c) the first set of wheel assemblies has its height adjusted so as to be fitted according to the higher surface and fitted onto a new set of wheel assemblies sockets; a second set of wheel assemblies is removed from their respective wheel assemblies sockets and the sequence is repeated until the entire rig is relocated on the higher surface; 
d) all the wheel assemblies are raised when there is a need to move the rig to yet a higher surface.  The examiner takes the position that the preamble is directed to the product, not the method.  As a result, only the limitations directed to the product are given patentable weight.  These limitations are addressed in claim 1 above, which will not be repeated here for brevity.

Claim(s) 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales in view of Pilgrim and Perina (U.S. Patent 7,621,077).

Claim 3: the obvious modification of the prior art provides the lifting rig of claim 1 except wherein the wheel assemblies are height adjustable by way of a crank.  Perina teaches a similar loading mechanism that incorporates wheels (64) that adjust in height by a crank (Col. 3, lines 1-10).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the apparatus adjustable because adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  One having ordinary skill in the art would have adjustable wheels in order to aid in stabilization of the system.  

Claim 6: the obvious modification of the prior art provides the lifting rig of claim 1 except wherein the wheel assemblies can be removed from a wheel assembly socket and reconnected to another wheel assembly socket.  Perina teaches a similar loading mechanism that incorporates wheels (64) that adjust in height by a crank (Col. 3, lines 1-10).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the apparatus adjustable because adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  One having ordinary skill in the art would have adjustable wheels in order to aid in stabilization of the system.  Regarding the removability and reconnect-ability the examiner takes Official notice that such features are well known in the art of such items based on the natural construction of such items.  As shown and as rendered obvious by the prior art, the wheel assemblies appear identical, and it is well known that cranked wheels incorporate a post within a socket that contains the adjustment mechanism.  

Claim 7: the obvious modification of the prior art provides the lifting rig of claim 1 except wherein the wheel assemblies have a stub member into which is inserted a shaft so that the wheel can be manually pivoted, by an operator so as to point in a given direction for steering purposes.  Perina teaches a similar loading mechanism that incorporates wheels (64) that adjust in height by a crank (Col. 3, lines 1-10).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the apparatus adjustable because adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  One having ordinary skill in the art would have adjustable wheels in order to aid in stabilization of the system.  As rendered obvious by Perina, the examiner takes Official notice that wheels that are adjustable by crank, as claimed, are well known for having stubs and sockets which contain the mechanisms for adjusting, and to have pivoting ability with the wheels would be obvious to permit steering as desired. 

Miscellaneous

Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Napieralski (U.S. Patent 10,577,227), Ojapalo (U.S. Patent 9,708,163), Rieger (U.S. Publication 2016/0280516), Miles (U.S. Publication 2005/0019142), Peters (U.S. Patent 6,009,927), Chadwick (U.S. Patent 3,973,754), Fachinetti (U.S. Patent 3,335,875) and Mayle (U.S. Patent 4,740,131).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649